Citation Nr: 0820261	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, status post right total knee replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, issued in August 
2004, by the Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for a right knee disability, 
status post right total knee replacement.


FINDINGS OF FACT

On June 17, 2008, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that he was satisfied with the decision regarding his appeal 
and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the veteran's notice of 
disagreement (NOD) with a July 2004 rating decision, issued 
in August 2004, which denied service connection for a right 
knee disability, status post right total knee replacement.  
In May 2006, the veteran submitted a VA Form 9 Substantive 
Appeal.  In January 2008, a supplemental statement of the 
case (SSOC) was issued.

In a statement signed and dated on June 2, 2006 and received 
by the Board on June 17, 2008, the appellant indicated that 
he wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


